                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 17-cr-20456
                                                    Hon. Matthew F. Leitman
v.

AMOR M. FTOUHI,

     Defendant.
__________________________________________________________________/

                    ORDER GRANTING ORAL MOTION
                    FOR WITHDRAWAL OF ATTORNEY

      Sentencing was held in this matter on April 18, 2019, wherein counsel for

Defendant, Amor M. Ftouhi made an Oral Motion to Withdraw as Counsel. For the

reasons stated on the record by counsel, the defendant, and this Court, the Court will

grant the motion. Therefore,

      IT IS HEREBY ORDERED that the Oral Motion for Withdrawal of

Attorney is GRANTED and the Federal Community Defender’s Office is directed

to assign an attorney from the CJA Panel to be appointed and substituted to represent

Defendant.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: April 22, 2019
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 22, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
